Case 1:18-cv-09904-PKC Document 84 Filed 07/07/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HELENE RUIZ,

Plaintiff, 18-cv-9904 (PKC)
-against- ORDER
THE CITY OF NEW YORK, METROPOLITAN
TRANSPORTATION AUTHORITY, NEW
YORK CITY TRANSIT AUTHORITY,
NATIONAL RAILROAD PASSENGER CORP.
(AMTRAK), & MSG ARENA, LLC,

Defendants.

CASTEL, U.S.D.J.

Having reviewed the parties’ submissions, defendants are granted leave to move
for sanctions under the inherent power of the Court to issue sanctions for abusive litigation
practices. At least one out-of-Circuit Court has approved the award of compensatory damages
as a component of sanctions under the Court’s inherent powers. B.K.B. v. Maui Police Dep't,

276 F.3d 1091, 1109 (9th Cir. 2002), as amended (Feb, 20, 2002).

If defendants elect to file such a motion they shall do so by August 4, 2020.

Plaintiffimay respond by August 25, 2020. Defendants may reply by September 9, 2020.

SO ORDERED.

P, Kevin Castel
United States District Judge

Dated: New York, New York
July 7, 2020

 

 
